Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-8, 10-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (JP2012198361A), hereinafter Minami, in view of Kimura et al. (WO2015098848A1), hereinafter Kimura.
Regarding claim 1, Minami teaches a known photosensitive resin composition (Example 3, Table 1) comprising: (A) an acid-modified vinyl group-containing epoxy resin (acid-modified ethylenically unsaturated group-containing epoxy resin synthesized in Synthesis Example 2 (third component line in Table 1), Table 1; see Page 14, Para. 5); (B) a photopolymerization initiator (IRG907, Table 1; see Page 14, Para. 8); (C) an ion scavenger (IXE-6107, Table 1); (D) a photopolymerizable compound (DCP-A, Table 1; see Page 14, Para. 8); and (E) a pigment (Heliogen Blue D7086, Table 1). However, Minami does not teach that the ion scavenger comprises Zr, Mg, and Al, rather it comprises Zr and Bi (IXE-6107, Table 1; see [0076] of Applicant's Specification). Minami is silent on any other details regarding this "Ion trap agent" component.
Kimura teaches a known resist film for semiconductor devices which contains an inorganic ion scavenger (Abstract). Minami teaches that ion scavengers are preferably amphoteric ion scavengers(such as the IXE-6107 of Minami, see [0076] of Applicant's Specification), such that they capture both cations and anions, because this keeps the change in pH small and, in turn, suppresses a decrease of ion trapping properties over time (Page 3, Para. 9). Kimura also teaches that various inorganic ion scavengers can be used, such as oxide hydrates of elements such as Sb, Bi, Zr, Ti, Sn, Mg, and Al, or a combination there of (Page 3, Para. 10; analogous to the IXE-6107, which contains Bi and Zr, see [0076] of Applicant's Specification). Kimura further teaches that, of these, a ternary oxide hydrate of Mg, Al, and Zr is preferred; with such, the pH is maintained near neutral, allowing for better ion trapping propertied. Furthermore, said combination is particularly suitable for semiconductor applications that require antimony free conditions (Page 3, Para. 10).
It would have been obvious before the effective filing date of the claimed invention to have substituted the IXE-6107 ion scavenger of Minami with a Mg, Zr, Al ternary oxide hydrate ion scavenger such as IXEPLAS-A1 or -A2 (see Page 3, Para. 11 of Kimura), as taught by Kimura. As Minami is entirely silent regarding details, alternatives, substitutability, and the superiority of its ion scavenger, IXE-6107, one of ordinary skill would have looked to the art for guidance regarding such details. Based the disclosure of Kimura, one of ordinary skill would reasonably expect this substitution to result in a more neutral pH and therefore better ion trapping properties, as well as resulting in a resist which is particularly suitable for semiconductor applications that require antimony free conditions.
Regarding claim 7, Minami further teaches that  the component (A) contains at least one acid-modified vinyl group-containing epoxy resin (A2) (acid-modified ethylenically unsaturated group-containing epoxy resin synthesized in Synthesis Example 2 (third component line in Table 1), Table 1; see Page 14, Para. 5) obtained by using an epoxy resin (a2) different from a bisphenol novolac epoxy resin (a1) (YDF-2001 is used, which is not a bisphenol novolac epoxy resin; Page 14. Para. 5, see [0044] of Applicant's Specification).
Regarding claim 8, Minami further teaches that the acid-modified vinyl group-containing epoxy resin (A2) (Page 14, Para. 5) is a resin obtained by allowing a saturated or unsaturated group-containing polybasic acid anhydride (malic anhydride, Page 14 Para. 5; see [0061] of Applicant's Specification) to react with a resin (A2') obtained by allowing a vinyl group-containing monocarboxylic acid (b) (acrylic acid, Page 14 Para. 5; see [0051] of Applicant's Specification) to react with the epoxy resin (a2) (YDF-2001; Page 14, Para. 5).
Regarding claim 10, Minami further teaches that the photopolymerization initiator (B) (IRG907, Table 1) is a compound having an alkylphenone skeleton (see [0124] of Applicant's Specification).
Regarding claim 11, Kimura further teaches (Page 3, Para. 10) that the ion scavenger (C) (ternary oxide hydrate of Mg, Zr, and Al) is an inorganic ion exchanger that captures cations and anions.
Regarding claim 12, Minami further teaches that the photopolymerizable compound (D) (DCP-A, Table 1) is a compound containing an acryloyl group (DCP-A is dimethylol tricyclodecane diacrylate, which has two acryloyl groups; see Page 14, Para. 8).
Regarding claim 14, Minami further teaches that the composition further comprises (F) an inorganic filler (SO-C2, Table 1; see Page 14, Para. 8).
Regarding claim 15, Minami further teaches that the contents of the acid-modified vinyl group-containing epoxy resin (A) (acid-modified ethylenically unsaturated group-containing epoxy resin synthesized in Synthesis Example 2 (third component line in Table 1), Table 1), the photopolymerization initiator (B) (IRG907, Table 1),and the ion scavenger (C) (IXE-6107, Table 1) are from 20 to 80% by mass (30.8%; 32.3%*0.4 = 12.92%, 12.92% / 0.4192 ≈ 30.8%; Table 1), from 0.2 to 15% by mass (1.4%; 0.6% / 0.4192 ≈ 1.4%; Table 1), and from 0.1 to 10% by mass (2.0%; 0.82% / 0.4192 ≈ 2.0%), respectively, based on a total solid content in the photosensitive resin composition. [The compositions listed in Table 1 are based on a total composition which included, in addition to solid content, 38.7% cyclohexanone solvent and 19.38% (32.3% * 0.6 = 19.38%) non solid component of the epoxy resin (based on 40% solid content by mass; see Page 14, Para. 5). (38.7% + 19.38% = 58.08%; 100% - 58.08% = 41.92%) Thus, to convert the listed contents to total solid content values, they are adjusted by a factor of 0.4192. The resin content is also further adjusted by a factor of 0.4.] Minami does not teach that the content of the photopolymerizable compound (D) (DCP-A, Table 1) is from 0.1 to 10% by mass based on a total solid content in the photosensitive composition, rather a content of 12.6% (5.3% / 0.4192 ≈ 12.6%) by mass. However, Minami does teach that the polymerizable compound preferably has a solid mass composition in the photosensitive resin composition of 2% to 50%. This overlaps with the range of the instant claim for the values of 2% to 10% by mass.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified solid mass content of the polymerizable compound (D) (DCP-A) of Example Composition 3 of Minami to be within the range of 2% to 10% by mass. The invention of Minami is not limited to the specific embodiments of the Examples (Page 14, Para. 3 of Minami). [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
Regarding claim 16, Minami further teaches a dry film (photosensitive film, see "photosensitive layer after drying"; Page 14, Para. 9) comprising a carrier film (PET film; Page 14, Para. 9) and a photosensitive layer (Page 14, Para. 9) prepared by using the photosensitive resin composition according to claim 1 (Page 14, Para. 9; Example 3 in Page 16, Para. 3).
Regarding claim 17, Minami further teaches a printed wiring board (Page 15, Para. 1) comprising a permanent mask resist ("permanent pattern"; Page 15, Para. 1) formed by the photosensitive resin composition according to claim 1 (photosensitive film, Page 15 Para. 1; see Page 14, Para. 9; see Example 3 in Page 16, Para. 3).
Regarding claim 18, Minami further teaches that the permanent mask resist has a thickness of 10 microns or more (about 30 microns; Page 14, Para. 9).
Regarding claim 19, Minami further teaches a method for producing a printed wiring board ("Formation of permanent pattern"; Page 15, Para. 1), the method comprising, in the following order: providing a photosensitive layer (Page 15, Para. 2 and Page 14, Para. 9) by using the photosensitive resin composition according to claim 1 (Page 14, Para. 9; see Example 3 in Page 16, Para. 3); forming a resist pattern by using the photosensitive layer (Exposure and Development; Page 15, Para. 2 and Para. 3); and curing the resist pattern to thereby form a permanent mask resist (Page 15, Para. 4).
Regarding claim 20, Minami further teaches a method for producing a printed wiring board ("Formation of permanent pattern"; Page 15, Para. 1), the method comprising, in the following order: providing a photosensitive layer (Page 15, Para. 2 and Page 14, Para. 9) by laminating the dry film according to claim 1 (Page 14, Para. 9; see Example 3 in Page 16, Para. 3) on a metal clad laminated substrate (Page 15, Para. 1); forming a resist pattern by using the photosensitive layer (Exposure and Development; Page 15, Para. 2 and Para. 3); and curing the resist pattern to thereby form a permanent mask resist (Page 15, Para. 4).

Claim 2-9 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (JP2012198361A), hereinafter Minami, in view of Kimura et al. (WO2015098848A1), hereinafter Kimura, as applied to claims 1, 7-8, 10-12, and 14-20 above, and further in view of Komuro et al. (WO2014136897A1) (cited using US20160007454A1 as English equivalent), hereinafter Komuro.
Regarding claims 2 and 5, Minami further teaches that the component (A) contains (A2) at least one acid-modified vinyl group-containing epoxy resin (acid-modified ethylenically unsaturated group-containing epoxy resin synthesized in Synthesis Example 2 (third component line in Table 1), Table 1; see Page 14, Para. 5) obtained by using an epoxy resin (a2) (YDF-2001; Page 14. Para. 5, see [0044] of Applicant's Specification) which is not a bisphenol novolac epoxy resin. Minami does not teach that the component (A) also contains (A1) at least one acid-modified vinyl group- containing epoxy resin obtained by using a bisphenol novolac epoxy resin (a1). However, Minami does teach that "The acid-modified ethylenically unsaturated group-containing epoxy resin is not particularly limited and may be appropriately selected depending on the intended purpose." (Page 10, Para. 2) Minami also teaches that other components may be contained in the photosensitive composition as necessary (Page 3, Para. 3).
Komuro teaches a known issue of photosensitive resin compositions used for dry films in printed wiring boards ([0001]), wherein the use of a pigment and a filler in the composition causes interference with UV ray penetration, leading to undercutting ([0008]).
Komuro further teaches a photosensitive resin composition which is free from this problem ([0011]) comprising: "(A) an acid-modified vinyl group-containing epoxy resin, (B) a photopolymerization initiator, (C) a thiol group-containing compound, and (E) a photopolymerizable compound, wherein the component (A) contains at least one acid-modified vinyl group-containing epoxy resin (A1) which is obtained from a bisphenol-novolak epoxy resin (a1) having a structural unit represented by the following [general formula (I) or (II) of instant claim 5], and an acid-modified vinyl group-containing epoxy resin (A2) which is obtained from an epoxy resin (a2) differing from the epoxy resin (a1)." ([0012] and Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Example Composition 3 of Minami to further include a thiol group-containing compound and to substitute the acid-modified ethylenically unsaturated group-containing epoxy resin component with one meeting the limitations of the invention of Komuro (see claim 1 of Komuro). Minami allows for the addition of other components and does not particularly limit the acid-modified ethylenically unsaturated group-containing epoxy resin. Furthermore, this modification would allow the composition of Minami to be free of undercutting caused by UV ray interference from the included pigment and filler.
Regarding claims 3, 4, 6, 7, 8, and 9, the limitations of these claims are clearly taught by claims 2, 6, 9, 1, 6, and 2 of Komuro, respectively.
Regarding claim 22,  Minami teaches a known photosensitive resin composition (Example 3, Table 1) comprising: (A) an acid-modified vinyl group-containing epoxy resin (acid-modified ethylenically unsaturated group-containing epoxy resin synthesized in Synthesis Example 2 (third component line in Table 1), Table 1; see Page 14, Para. 5); (B) a photopolymerization initiator (IRG907, Table 1; see Page 14, Para. 8); (C) an ion scavenger (IXE-6107, Table 1); (D) a photopolymerizable compound (DCP-A, Table 1; see Page 14, Para. 8); a pigment (Heliogen Blue D7086, Table 1); and an inorganic filler (SO-C2, Table 1; see Page 14, Para. 8).However, Minami does not teach that the ion scavenger comprises Zr, Mg, and Al, rather it comprises Zr and Bi (IXE-6107, Table 1; see [0076] of Applicant's Specification). Minami is silent on any other details regarding this "Ion trap agent" component.
Kimura teaches a known resist film for semiconductor devices which contains an inorganic ion scavenger (Abstract). Minami teaches that ion scavengers are preferably amphoteric ion scavengers(such as the IXE-6107 of Minami, see [0076] of Applicant's Specification), such that they capture both cations and anions, because this keeps the change in pH small and, in turn, suppresses a decrease of ion trapping properties over time (Page 3, Para. 9). Kimura also teaches that various inorganic ion scavengers can be used, such as oxide hydrates of elements such as Sb, Bi, Zr, Ti, Sn, Mg, and Al, or a combination there of (Page 3, Para. 10; analogous to the IXE-6107, which contains Bi and Zr, see [0076] of Applicant's Specification). Kimura further teaches that, of these, a ternary oxide hydrate of Mg, Al, and Zr is preferred; with such, the pH is maintained near neutral, allowing for better ion trapping propertied. Furthermore, said combination is particularly suitable for semiconductor applications that require antimony free conditions (Page 3, Para. 10).
It would have been obvious before the effective filing date of the claimed invention to have substituted the IXE-6107 ion scavenger of Minami with a Mg, Zr, Al ternary oxide hydrate ion scavenger such as IXEPLAS-A1 or -A2 (see Page 3, Para. 11 of Kimura), as taught by Kimura. As Minami is entirely silent regarding details, alternatives, substitutability, and the superiority of its ion scavenger, IXE-6107, one of ordinary skill would have looked to the art for guidance regarding such details. Based the disclosure of Kimura, one of ordinary skill would reasonably expect this substitution to result in a more neutral pH and therefore better ion trapping properties, as well as resulting in a resist which is particularly suitable for semiconductor applications that require antimony free conditions.
Minami further teaches that the component (A) contains (A2) at least one acid-modified vinyl group-containing epoxy resin (acid-modified ethylenically unsaturated group-containing epoxy resin synthesized in Synthesis Example 2 (third component line in Table 1), Table 1; see Page 14, Para. 5) obtained by using an epoxy resin (a2) (YDF-2001; Page 14. Para. 5, see [0044] of Applicant's Specification) which is not a bisphenol novolac epoxy resin. Minami does not teach that the component (A) also contains (A1) at least one acid-modified vinyl group- containing epoxy resin obtained by using a bisphenol novolac epoxy resin (a1). However, Minami does teach that "The acid-modified ethylenically unsaturated group-containing epoxy resin is not particularly limited and may be appropriately selected depending on the intended purpose." (Page 10, Para. 2) Minami also teaches that other components may be contained in the photosensitive composition as necessary (Page 3, Para. 3).
Komuro teaches a known issue of photosensitive resin compositions used for dry films in printed wiring boards ([0001]), wherein the use of a pigment and a filler in the composition causes interference with UV ray penetration, leading to undercutting ([0008]).Komuro further teaches a photosensitive resin composition which is free from this problem ([0011]) comprising: "(A) an acid-modified vinyl group-containing epoxy resin, (B) a photopolymerization initiator, (C) a thiol group-containing compound, and (E) a photopolymerizable compound, wherein the component (A) contains at least one acid-modified vinyl group-containing epoxy resin (A1) which is obtained from a bisphenol-novolak epoxy resin (a1) having a structural unit represented by the following [general formula (I) or (II) of instant claim 5], and an acid-modified vinyl group-containing epoxy resin (A2) which is obtained from an epoxy resin (a2) differing from the epoxy resin (a1)." ([0012] and Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Example Composition 3 of Minami to further include a thiol group-containing compound and to substitute the acid-modified ethylenically unsaturated group-containing epoxy resin component with one meeting the limitations of the invention of Komuro (see claim 1 of Komuro). Minami allows for the addition of other components and does not particularly limit the acid-modified ethylenically unsaturated group-containing epoxy resin. Furthermore, this modification would allow the composition of Minami to be free of undercutting caused by UV ray interference from the included pigment and filler.
Regarding claim 23, Minami further teaches a dry film (photosensitive film, see "photosensitive layer after drying"; Page 14, Para. 9) comprising a carrier film (PET film; Page 14, Para. 9) and a photosensitive layer (Page 14, Para. 9) prepared by using the photosensitive resin composition according to claim 1 (Page 14, Para. 9; Example 3 in Page 16, Para. 3).
Regarding claim 24, Minami further teaches a printed wiring board (Page 15, Para. 1) comprising a permanent mask resist ("permanent pattern"; Page 15, Para. 1) formed by the photosensitive resin composition according to claim 1 (photosensitive film, Page 15 Para. 1; see Page 14, Para. 9; see Example 3 in Page 16, Para. 3).

Response to Arguments
Applicant's arguments filed May 11, 2022 have been fully considered but they are not persuasive. 
Applicant argues that “The technical fields of the two publications [Minami and Kimura] are clearly different and the reason for using an ion scavenger is also different. Therefore, the ion scavenger necessary for addressing these disparate concerns would also have been thought to be different.” On the latter point, the applicant claims that “while the Minami et al. publication is concerned with ions generated from the photosensitive resin composition, the Kimura et al. publication is concerned with metal ions (e.g., copper ions) that are generated from wiring formed on a substrate or a wire that electrically connects the substrate and a semiconductor chip.” However, the disclosure of Minami does not state nor suggest that the “ion trap agent” is intended for ions generated from the photosensitive resin composition. In fact, Minami is entirely silent on details regarding the ion trap agent beyond its inclusion in an example composition listing (Table 1 of Minami). Given this lack of information, one of ordinary skill would be expected to look to similar, analogous art for guidance on information about the ion trap agent. The agent is specifically indicated as IXE-6107, which is a known zwitterionic inorganic ion scavenger containing Zr and Bi (see [0076] of Applicant's Specification), and which is a part of the type of ion scavengers described and taught on by Kimura (Page 3, Para. 10 of Kimura). 
On the note of ion scavengers taught by Kimura, the ternary oxide of Mg, Al, and Zr incorporated as part of the 103-combination described above (IXEPLAS being an example) is described as being preferred in the interest of trapping Cu ions and Cl ions (Page 3, Para. 9 of Kimura). The Cu ions in particular are described by Kimura as being a known issue when forming copper wiring on a substrate for a semiconductor device (Page 2, Para. 1 of Kimura). While Minami does not specifically mention that the ion trap agent is intended for Cu ions, the composition of Minami is describes as used for the formation of copper wiring on a substrate for electrical components (Page 2, para. 3 of Minami), with the photosensitive film being applied in direct contact with copper elements (Page 15, para. 1 of Minami). As Minami is simply silent on the further details of the ion trap agent, one of ordinary skill could reasonably infer, based on the teachings of Kimura (as analogous art to Minami), that the ion trap agent is utilized in the composition of Minami to capture Cu ions in a similar fashion as that taught in Kimura.
Regarding Applicant’s arguments against the differing technical fields of the references: Applicant argues that “The Kimura et al. publication discloses a resin film for semiconductor device containing an inorganic ion scavenger that has been subjected to a silane coupling treatment.” However, Kimura specifically states that “the ion trapping property of the inorganic ion trapping agent subjected to the silane coupling treatment is almost the same as that before the treatment” (Page 2, Para. 10 of Kimura). Applicant further argues that the Kimura publication involves a die-bonding process. While Minami does conversely involve a pressure bonding process, there is nothing in either reference which would suggest that this difference would affect the analogousness of the ion exchangers.
Additionally, applicant argues that the data found in the instant specification supports a claim of unexpected results of an ion scavenger comprising Zr, Mg, and Al, which would not have been anticipated based on the teachings of Minami. This point is moot in light of the combination with Kimura, which specifically teaches a preference for the combination of Zr, Mg, Al; but additionally, applicant’s data only shows advantageous results of the Zr, Mg, Al combination in comparison to an ion scavenger only containing Zr (IXE 800), and an ion scavenger only containing Bi (IXE 500); as opposed to an ion scavenger containing both Zr and Bi, which would be closest to the ion trap agent IXE 6107 of Minami.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/         Examiner, Art Unit 1737                

/PETER L VAJDA/         Primary Examiner, Art Unit 1737
06/16/2022